Citation Nr: 1422052	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis and mechanical back pain of the lumbar spine, for the period from June 1, 2003 to April 26, 2007. 

2. Entitlement to an initial rating in excess of 40 percent for lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007.

3.  Entitlement to an initial rating in excess of 20 percent for right leg sciatica.

4.  Entitlement to an initial rating in excess of 20 percent for left leg sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar spondylosis and mechanical back pain of the lumbar spine and assigned a noncompensable rating, effective June 1, 2003, the day after the Veteran was discharged from active duty service.  The Veteran disagreed with that rating and this appeal ensued. 

In March 2009, the Veteran and his wife testified before a presiding Veterans Law Judge at the RO. 

In July 2010, the Appeals Management Center (AMC) partially granted the Veteran's claim for a higher initial rating for lumbar spondylosis, and assigned a 10 percent rating, effective June 1, 2003.  As that action did not represent a full grant of the benefits sought on appeal, the case was returned to the Board for further appellate action. 

In August 2011, the AMC again partially granted the Vetearn's claim for a higher initial rating for lumbar spondylosis, and assigned a 40 percent rating, effective April 27, 2007.  

In January 2012, the Board denied the Veteran's claims for a higher initial rating for lumbar spondylosis and mechanical back pain of the lumbar spine.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 order, the Court vacated the Board's January 2012 decision and remanded the claims for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA. 

In August 2013, the Board again remanded the case for additional development.

In January 2014, the AMC awarded a separate rating for right and left leg sciatica and assigned a 20 percent rating for each extremity, effective November 4, 2013.  While the Veteran did not appeal the January 2014 rating decision with respect to the propriety of the ratings assigned for his right and left leg sciatica, such issues are part and parcel of his claims of entitlement to a higher initial rating for his lumbar spine disability as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).

In February 2014, the Veteran was notified that the Veteran Law Judge who conducted the March 2009 hearing was no longer employed by the Board and that he had a right to another hearing.  The Veteran did not respond to this letter and is presumed to not desire another hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents duplicative of those contained in the VBMS paperless claims file.

The Board's decision as to the issue of entitlement to an higher initial rating for lumbar spondylosis and mechanical back pain of the lumbar spine, for the period beginning on April 27, 2007, is set forth below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appellate period beginning on April 27, 2007, the Veteran's service-connected lumbar spondylosis and mechanical back pain of the lumbar spine was not productive of unfavorable ankylosis of the thoracolumbar or entire spine, incapacitating episodes, or bowel or bladder impairment.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 40 percent for service-connected lumbar spondylosis and mechanical back pain of the lumbar spine since April 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R.               §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the initially assigned ratings for the service-connected lumbar spondylosis and mechanical back pain of the lumbar spine, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,             § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for lumbar spondylosis and mechanical back pain of the lumbar spine was granted and initial ratings were assigned in the September 2003 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2013 remand directives for this appellate period in that the Veteran was asked to identify all VA and non-VA medical providers who had treated him for his lumbar spine disorder and afforded him a VA examination to determine the current severity of his lumbar spine disorder.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) (violation when the examiner made the ultimate determination required by the Board's remand.)   Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim.

In addition, the Veteran was afforded VA examinations, to include those conducted in April 2007 and November 2013, to determine the severity of his service-connected lumbar spine disorder during this appellate period.  Neither the Veteran nor his representative have alleged that these VA orthopedic examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the November 2013 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned rating for the duration of this appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating for the appellate period since April 27, 2007 that and no further examination is necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the March 2009 hearing, the presiding Veterans Law Judge enumerated the issues on appeal, which then included a claim for a higher initial rating for a lumbar spine disorder.  Information was solicited regarding the nature and severity of the Veteran's lumbar spine disorder, including his flare-ups.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.   As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).   Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438   (2006).   The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.




II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.



A. Lumbar Spondylosis

The Veteran contends that he is entitled to a higher rating for lumbar spondylosis due to his constant back pain and severe spasms that required bed rest.

In this case, the Veteran's service-connected lumbar spondylosis is rated by analogy under the diagnostic codes for traumatic arthritis and degenerative arthritis of the spine.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R.          § 4.27.

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 5003.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective beginning on September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine was 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

The Rating Schedule also provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., at Note (5).  The Board notes here that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Colayong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 40 percent for the appellate period since April 27, 2007.  The evidence for consideration includes VA compensation examination reports, private and VA treatment records, and the Veteran's personal statements in support of his claim, none of which indicate that his lumbar spine disorder meets any of the criteria for a rating higher than 40 percent.

An April 27, 2007 VA examination report reflected the Veteran's complaints of lower back pain with an average constant pain of "6/10" and pain during flare-ups of "10/10."  Pain increased with minimal activity, occurred daily and was described as aching and sharp.  Other symptoms were reported to include fatigue, decreased motion, stiffness, weakness and spasms.  Severe flare-ups were reported to occur twice per month and last one to two days.  Such flare-ups were precipitated by activity, bending and lifting and were alleviated by medication, bedrest and using a hot tub.  A history of hospitalizations or surgery, the use of assistive devices and urinary or fecal incontinence were denied by the Veteran.  

Physical examination conducted in the April 2007 VA examination found the thoracic sacrospinalis to have spasms, tenderness and pain with motion without atrophy, guarding or weakness.  Such muscle spasms, localized tenderness or guarding were found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture, head position and gait type were found to be normal and no abnormal spinal curvatures were found to be present.  Forward flexion was found to be from zero degrees to 80 degrees with pain beginning at 15 degrees while extension, bilateral lateral flexion and bilateral lateral rotation were each found to be from zero degrees to 20 degrees with pain beginning at 10 degrees.  Repetitive testing did not reveal an additional loss of motion.  

A March 2009 private treatment note reflected the Veteran's complaints of debilitating intermittent back pain which was reported to be "6-7/10."  The Veteran was noted to not use pain medications or epidurals and that he had a marked restriction in his quality of life with reduced range of motion.  Physical examination revealed marked tenderness in the low back with paravertebral spasms and marked guarding.  Forward flexion was found to show "immediate pain at about 30 degrees," extension was found to have a "five-degree extension," and lateral rotation was without obvious discomfort.

During a March 2009 hearing, the Veteran testified that he experienced weakness and that he watched what he did to prevent constant back pain.  His back pain increased with physical activity and he felt "ok" if he was sedentary.  He usually took an aspirin at bedtime due to his back pain.  While he had incapacitating episodes in the past in which he had to lay down, he did not have such episodes often as he no longer performed activities that caused such episodes.  The Veteran's wife testified that the Veteran had a high pain threshold and that he refused to take medications, and that he experienced back pain if he did anything physical such as moving furniture or using a ladder.  She also testified that the Veteran's doctor had recommended fusion for his back and that his back had gone out two times in the last six months. 

A January 2011 VA examination report reflected the Veteran's complaints that his back "went out" 15 out of 30 days in a month, on average, with a severity of "10/10" and which required him to be bedridden for several hours until his pain improved.   Severe flare-ups were reported to occur weekly and last one to two days with the precipitating factors being uncertain.  Treatment included the use of Motrin and prescription medication.  Other symptoms were reported to include constant pain with flexion and prolonged sitting, decreased motion, stiffness and weakness without spasms.  This pain was reported to be localized over the lumbar region.  Bladder or bowel dysfunction were denied.  
Physical examination conducted in the January 2011 examination revealed lumbar flattening without gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis or ankylosis.  The thoracolumbar sacrospinalis were noted to be tender with painful  motion but without spasms, atrophy, guarding, or weakness.  There were no muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Gait was found to be abnormal and antalgic with a normal head position and a pelvis that was tilted to the right.  Flexion was found to be to 40 degrees, extension was found to be to five degrees, left lateral flexion was found to be to 10 degrees, left lateral rotation was found to be to 10 degrees, right lateral flexion was found to be to 15 degrees and right lateral rotation was found to be to 15 degrees, all with objective evidence of pain on active range of motion.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner noted that the Veteran's incapacitating episodes were due to IVDS and that he had not suffered from a vertebral fracture.

A November 2013 VA Disability Benefits Questionnaire (DBQ) report reflected the Veteran's complaints of constant pain in his lower back from the center to the left side.  This pain was described as a sharp, dull pain at a level of "3-9/10."  He also reported occasions when his back will spasm and give way, resulting in him lying on the ground.  Such flare-ups were reported to occur approximately once to twice per week, last for approximately one to three days, were caused by bending over or "anything," and were alleviated by lying down and using medication.  The use of an assistive device or bowel or bladder complaints were denied.  Physical examination revealed localized tenderness or pain to the palpation of the joints in the lower left side of the back and sacroiliac (SI) joint as well as guarding or muscle spasms of the thoracolumbar spine that was severe enough to cause an abnormal gait.  Forward flexion was found to be to 70 degrees with pain at 70 degrees, extension was found to be 15 degrees with pain at 15 degrees, bilateral lateral flexion was found to be to 15 degrees with pain at 15 degrees and bilateral lateral rotation was found to be to 30 degrees or greater without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Examination was negative for IVDS or a vertebral fracture. 

The Veteran is currently in receipt of a 40 percent rating for his service-connected lumbar spine disorder.  As discussed above, to warrant a higher rating, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating; or unfavorable ankylosis of the entire spine, as is required for a total rating.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

In the present case, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  A January 2011 VA examiner determined that the Veteran's thoracolumbar spine was not ankylosed.  The thoracolumbar spine was consistently found to have range of motion on objective examination.  Further, the clinical evidence does not establish and the Veteran has not alleged, that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is evidence of functional loss due to pain and weakness of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell, DeLuca, supra.   In this regard, neither the VA examiners nor the private physician noted additional limitation with repetitive motion or otherwise described any symptomatology tantamount to unfavorable ankylosis.  Under these circumstances, there is no basis for a rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

While the Veteran has been diagnosed with lumbar spine degenerative disc disease, Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a rating higher than 40 percent.  This is because there is no indication that the Veteran's lumbar spine disability has resulted in any incapacitating episodes as defined by VA regulations, let alone incapacitating episodes of at least six weeks during an immediately preceding 12-month period, which is the minimum required for a rating higher than 40 percent, specifically, 60 percent, for IVDS.  While the Veteran asserted during his January 2011 VA examination that his back "went out" on 15 out of 30 days, on average, and required several hours of bedrest, he has not asserted that a doctor prescribed such bedrest.  Similarly, although the January 2011 VA examiner attributed the Veteran's incapacitating episodes to IVDS, the clinical evidence of record does not demonstrate doctor prescribed bedrest.  Furthermore, the November 2013 VA examiner found that there was no IVDS present.  As discussed above, the Rating Schedule defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the Board notes that although the Veteran reported that his wife was a nurse in his May 2004 notice of disagreement, her reports ofepisodes in which the Veteran remained on his back are insufficient to establish incapacitating episodes for VA purposes as there is no indication that she is a physician or that such episodes were either prescribed by a physician or otherwise analogous to bedrest for VA purposes.   Absent this indication, by definition, there have not been any incapacitating episodes. 

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment.  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  Specifically, examinations revealed no evidence of urinary or fecal deficits related to his lumbar spine disorder and the Veteran has not reported such symptoms.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the bowel or bladder.

The Board has considered whether further staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disorder; however, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning further staged ratings for such a disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disorder with the established criteria found in the rating schedule.  The Veteran's primary complaints and symptomatology involving his lumbar spine disorder include pain and limitation of motion, all of which are addressed in the applicable diagnostic codes.  Therefore, the Board finds that the Veteran's lumbar spine symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his lumbar spine that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. In this regard, while the Veteran reported that he experienced back pain while working as a captain of a fishing charter boat, he also reported that he did not miss any work as a result of these symptoms and that he had hired an employee to perform some additional physical labor.  As such, the Board finds that such absences do not rise to the level of marked interference with employability.  Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Id.   The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran has been employed on a full time basis for the entire appeal period since April 27, 2007.   Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher rating for his lumbar spine disorder for the appeal period since April 27, 2007.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

A rating in excess of 40 percent for lumbar spondylosis and mechanical back pain of the lumbar spine, for the period beginning on April 27, 2007, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.   

In this regard, in August 2013, the Board remanded the claim for a higher initial rating for lumbar spondylosis and mechanical back pain for the period from June 1, 2003 to April 26, 2007 to determine its nature and severity and to ensure compliance with the September 2012 JMR.  The Board instructed that a retrospective medical opinion was to be obtained concerning the disability levels of the Veteran's service-connected lumbar spondylosis for the period from June 1, 2003 to April 26, 2007, to include specific findings regarding the presence of muscle spasms, ranges of motion and guarding, and to address a notation from the April 2007 VA examiner regarding possible worsening symptoms. 

Such an opinion was obtained in November 2013.  The examiner noted that the Veteran had been an avid runner and that he continued to run until approximately 2006 "secondary to his hip."  The examiner then detailed range of motion results from a 2007 VA examination and provided an opinion regarding a notation of the April 2007 VA examiner.  However, the examiner failed to address the Board's inquiry, namely to provide a retrospective opinion as to the Veteran's disability level for his service-connected lumbar spine disorder for the period from June 1, 2003 to April 26, 2007, and in consideration of the former and current diagnostic criteria.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, supra.  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiency detailed above, the claim for a higher initial rating for the lumbar spine disorder for the period from June 1, 2003 to April 26, 2007 must be remanded to ensure compliance with the Board's previous remand.

With regards to the issues of entitlement to a higher rating for right and left leg sciatica, the Board notes that the opinion regarding the severity of the Veteran's lumbar spine disorder prior to April 27, 2007 may directly impact these issues.  Specifically, the examiner's retrospective opinion as to the nature and severity of the Veteran's lumbar spine disorder would include consideration of any associated neurologic impairments such as sciatica.  Thus, under the circumstances of this case, the Board finds that the issue of a higher initial rating for a lumbar spine disorder from June 1, 2003 to April 26, 2007 is, effectively, inextricably intertwined with the issues of entitlement an initial higher rating for right and left leg sciatica.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any Board action on the claims for higher ratings for right and left leg sciatica would be premature at this juncture.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the November 2013 VA examiner for an addendum opinion.  If the examiner who drafted the November 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should review the claims folder and note such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion as to the following to assist the Board in answering those points raised in the JMR and the Court's September 2012 Order.

a)  After the examiner is provided a copy of the former Diagnostic Code 5295 (for rating lumbosacral strain) (effective prior to September 26, 2003) and the current General Rating Formula for Diseases and Injuries of the Spine (2013) (for rating lumbosacral strain or degenerative arthritis of the spine), and after the examiner has reviewed the claims file, the examiner should, if possible, express a retrospective medical opinion concerning the disability level of the Veteran's service-connected lumbar spondylosis during the period from June 1, 2003 to April 26, 2007. 

In particular, for this time period from June 1, 2003 to April 26, 2007, the Board needs to know if there is any competent medical or lay evidence in the record supporting either: (a) muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (which would entitle the Veteran to a 20 percent rating under the former Diagnostic Code 5295) or (b) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (which would entitle the Veteran to a 20 percent rating under the current diagnostic codes).

With regards to any neurological impairment found to be associated with the service-connected lumbar spine disorder, to specifically include right and left leg sciatica, the examiner is asked to identify the specific nerve(s) so affected and indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves.  The examiner should specifically address the appellate period from June 1, 2003 to April 26, 2007.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


